F. 10 IN COURT OF/
                                                         1?th Court of Appeal

                                                           /   1 II /\'i \\ '' 'I'jH
                                                               1 If /1/ /        /I


                                                         CATHY S. LUSK,/Dtp              '/•   \




                                                                                       FILE COPY
               OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS
                   P.O. BOX 12308, CAPITOL STATION, AUSTIN, TEXAS 78711




                                               N*i£


7/29/2015                                                      COA No. 12-14-00206-CR
LUSK, CHARLES EDWARD            Tr. Ct. No. 241-0126-14                                  PD-0688-15
On this day, the Appellant's Pro Se petition for discretionary review has been
refused.
                                                                              Abel Acosta, Clerk

                             12TH COURT OF APPEALS CLERK
                             CATHY LUSK
                             1517 W. FRONT, ROOM 354
                             TYLER, TX 75701
                             * DELIVERED VIA E-MAIL *